IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION

ROBERT PHAROAH HOWARD, a.k.a.

ABDUL HAMZA WALI MUHAMMAD, CASE NO. 7:18CV00068

Plaintiff,
MEMORANDUM OPINION

D. STIDHAM, g A_L., By: Glen E. Conrad

Senior United States District Judge
Defendants.

)
)
)
)
)
)
)
)
)
)

The plaintiff, Robert Pharoah Howard, also known as Abdul Hamza Wali Muhammad
(“Howard”), a Virginia inmate proceeding pr_o Y, filed this civil rights action under 42 U.S.C.
§ 1983, alleging claims arising from a use of force incident at Red Onion State Prison (“Red
Onion”). The defendants have filed a motion for summary judgment, and Howard has
responded. ln a recent letter, however, Howard notified the court of his transfer to Wallens
Ridge State Prison (“Wallens Ridge”) and attempts to raise new claims. He alleges that upon his
arrival on October 4, 2018, officers threatened him with physical violence for requesting an
informal complaint form. He also states that he fears Wallens Ridge officials will attack him,
because “they have a history of beating up prisoners, even letting prisoners rape and kill their
cell mates if a prisoner files paperwork against them." Mot. 2, ECF No. 35. Howard also
complains that Wallens Ridge officials have not provided him with proper bedding and are
withholding items of his personal property. Based on these allegations, Howard asks the court to
enjoin Wallens Ridge officials from violating his constitutional rights.

The court concludes that, liberally construed, Howard’s submission seeks interlocutory

injunctive relief to protect him from harm at Wallens Ridge. The defendants in this civil action,

however, are officials at Red Onion and played no part in the problems at issue in Howard’s

motion. Accordingly, the court will dismiss the motion without prejudice in this case. However,
the court Will direct the clerk to Hle the motion as a new and separate civil action. An
appropriate order will issue this day.

The Clerk is directed to send copies of this memorandum opinion and accompanying
order to plaintiff

ENTER: This _/l~: day of October, 2018.

43')/~\@<'»/\/\/~@

Senior United States District Judge

 

